Citation Nr: 0700007	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  04-24 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 through 
October 1969.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A May 1968 letter from Dr. J.W.P., indicated that the veteran 
was treated for low back pain, and that he provided treatment 
for and a diagnosis of acute lumbosacral strain.  The letter 
indicated that the veteran was treated in June 1967, and 
March 1968.  The doctor additionally noted that in March 
1968, the veteran was discharged from his care after two 
treatments, when a final examination revealed no significant 
pathology of the spine.

The veteran's pre-induction report of medical history, dated 
March 1968, noted that the veteran complained recurrent back 
pain.  The examining physician noted that the veteran 
reported a lower back strain occurring in June 1967.  Upon 
enlistment examination, dated March 1968, the examiner noted 
that the veteran had an acute L-S strain in June 1967 and 
March 1968.  Examination of the back was negative for any 
abnormal anatomy, and the veteran had full range of motion.  
The veteran was found to be qualified for enlistment.  
Beginning in May 1968, the veteran was diagnosed with a back 
strain and complained of pain in the lumbar area.  The 
veteran continued to complain of back pain from May 1968 
through October 1969.  The veteran had a medical board review 
in June 1969 during which he was found to have intermittent 
back pain that had interfered with the performance of his 
duties as an equipment operator, and that oblique x-rays 
performed in June 1969 revealed spondylolysis at the L5-S-1 
level.  The medical board recommended discharge by reason of 
physical disability which existed prior to his entry to 
service and which was not aggravated by service.  

The veteran's private medical records show that the veteran 
currently experiences low back pain.  However, it is unclear 
from the record whether the veteran's low back condition pre-
existed service, and if so, whether his condition was 
aggravated during service.  Alternatively, it is unclear from 
the record whether the veteran's current lower back condition 
is related to his in-service complaints of low back pain and 
diagnosis of lumbosacral strain.  Based on the evidence of 
record, the Board is unable to determine the etiology of the 
veteran's back condition.  

An examination or opinion is necessary to make a decision on 
a claim if the evidence of record contains competent evidence 
that the claimant has a current disability, and indicates 
that the disability or symptoms may be associated with the 
claimant's active military history, but does not contain 
sufficient medical evidence to make a decision on the claim.  
See 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. 
§ 3.159(c)(4); See Charles v. Principi, 16 Vet. App. 370 
(2002) (where there is competent evidence of a current 
disability and evidence indicating an association between the 
disability and active service, there must be competent 
evidence addressing whether a nexus exists).  Therefore, an 
examination should be obtained to resolve these issues.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and; 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and; 38 C.F.R. § 3.159(b), that 
informs the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence needed to establish both a disability 
rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.	The AMC should provide the veteran with 
proper VCAA notice of the information and 
evidence necessary to establish a 
disability rating and an effective date, 
including; notice of what evidence, if 
any, the veteran is expected to obtain 
and submit, what evidence will be 
retrieved by the VA, and inform the 
veteran that he should provide any 
evidence in his possession that pertains 
to the claim.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 C.F.R. 
§ 3.159.

2.	The veteran should be afforded a VA 
examination to determine the etiology 
of his current back condition, as well 
as provide an opinion as to how, if at 
all, the back condition is related to 
service.  The claims file should be 
provided to the examiner prior to the 
examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiners should be 
accomplished and any such results must 
be included in the examination report.  
In performing the examination, the 
examiner should address the following:

a.	Whether the veteran had a chronic 
back disability prior to his March 
1968 examination upon entrance 
into service.  In addressing this, 
the examiner should address the 
May 1986 letter from Dr. J.W.P., 
as well as the veteran's service 
medical records.  The examiner 
should give a complete and 
detailed rationale for all 
opinions expressed.

b.	If the examiner determines that 
the veteran entered service with a 
pre-existing back disability, the 
examiner should then address 
whether there was an increase in 
the veteran's during service, and 
if so, was the increase beyond the 
natural progression of the 
disease.

c.	If the examiner determines that 
the low back condition did not 
pre-exist the veteran's service, 
the examiner should provide an 
opinion as to whether it is at 
least as likely as not that the 
veteran's back condition is 
related to service.  A complete 
rationale for any opinion 
expressed must be provided.  

3.	After the foregoing, the RO should 
review the veteran's claim.  If the 
determination is adverse to the 
veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of 


Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

